ORDER

PER CURIAM:
James P. Reardon appeals the judgment of the trial court denying his motion for new trial. Reardon sought acquittal or, in the alternative, a new trial. He claims that the motion court abused its discretion in denying his motion because he allegedly established juror misconduct at his hearing on the motion and because he allegedly was seen in restraints by the jury. He claims the trial court plainly erred in allowing the State to “argue ... that the mental intent of [Reardon’s] co-defendant could be imputed to [Reardon], in allowing the [S]tate to argue inconsistent theories, and in allowing the prosecutor to interject her personal opinion.” Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 30.25(b).